                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                                 Case No. 1:20-cr-00102-BLW
                      Plaintiff,
                                                 ORDER
        v.

 JANETH GONZALEZ,

                      Defendant.


       The Court has before it Defendant’s Unopposed Motion to Extend Pretrial

Deadlines, Pretrial Conference, and Trial (Dkt. 26). Defendant states that counsel needs

additional time to review discovery, and prepare for trial. Defendant requests an

additional 60 days.

       Under all these circumstances, the Court finds that a continuance is needed to give

defense counsel an opportunity to provide an effective defense. Thus, a continuance is

warranted under 18 U.S.C. § 3161(h)(7)(B)(iv), which authorizes a finding of excludable

time when the refusal to grant a continuance would “deny counsel for the defendant . . .

the reasonable time necessary for effective preparation . . . .” Under these circumstances,

the interests of justice in allowing the defense time for effective preparation outweighs

the defendant’s and the public’s interest in a speedy trial under 18 U.S.C. §

3161(h)(7)(A). The statements of defense counsel establish that the trial should be reset


ORDER - 1
on October 5, 2020 at 1:30 P.M. at the United States Courthouse in Boise, Idaho. The

Court finds that the period of time between the filing of the Motion to Continue and the

new trial date is excludable time under the Speedy Trial Act.

       Co-defendant German Lopez-Villasenor has not moved for a continuance.

However, he does not oppose the motion. Under the Speedy Trial Act, 18 U.S.C. §

3161(h)(6), excludable time exists for “a reasonable period of delay when the defendant

is joined for trial with a co-defendant as to whom the time for trial has not run and no

motion for severance has been granted.” No motion for severance has been filed.

Accordingly, pursuant to 18 U.S.C. § 3161(h)(6), the Court finds that the excludable time

found for the defendant moving for a continuance also applies to the co-defendants.

Thus, Co-defendant German Lopez-Villasenor will have trial moved to October 5, 2020

at 1:30 P.M. as well. Accordingly,

       NOW THEREFORE IT IS HEREBY ORDERED that the Unopposed Motion to

Extend Pretrial Deadlines, Pretrial Conference, and Trial (Dkt. 26) shall be, and the same

is hereby GRANTED, and that the present trial date be VACATED, and that a new trial

be set for October 5, 2020 at 1:30 P.M. in the U.S. Courthouse in Boise, Idaho.

       IT IS FURTHER ORDERED that the period of time between the filing of the

Motion to Continue and the new trial date be deemed EXCLUDABLE TIME under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(6) and (7)(A) & (B).

       IT IS FURTHER ORDERED that the current trial readiness conference be

VACATED, and that a new trial readiness conference be conducted by telephone on



ORDER - 2
September 24, 2020 at 4:00 P.M. The Government shall place the call to (208) 334-

9145 with opposing counsel on the line.

      IT IS FURTHER ORDERED that all pretrial motions shall be filed on or before

September 7, 2020.



                                              DATED: July 20, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




ORDER - 3
